



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Costa, 2012 ONCA 127

DATE: 20120224

DOCKET: C53776

Armstrong and Watt JJ.A. and Then J.

BETWEEN

Her Majesty the Queen

Respondent

and

Kevin Rodrigues Costa

Appellant

Joseph Di Luca, for the appellant

Holly Loubert, for the respondent

Heard orally: February 23, 2012

On appeal from the conviction entered on February 16,
    2011 and the sentence imposed on June 1, 2011 by Justice J.F. Kenkel of the
    Ontario Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his convictions for aggravated assault (x 1) and
    assaults with a weapon (baseball bat) (x 2) and seeks leave to appeal his
    sentence of 18 months.

[2]

On conviction, the appellant argues that the trial judge misapprehended
    the evidence in relation to an argument between the appellant and one of the
    complainants and that the trial judge imposed a higher standard of scrutiny to
    the evidence of the appellant than that used to assess the evidence of the
    complainants.

[3]

We disagree.  The record at trial does not support these grounds of
    appeal.

[4]

In respect of sentence, counsel for the appellant concedes that the
    sentence is within the range but that the trial judge failed to take into
    account the unblemished character of the appellant, the good psychological
    assessment of the appellant and his many charitable works.

[5]

While we recognize these factors, so did the trial judge and we see no
    basis to interfere with the trial judges unique role in sentencing.

[6]

In the result, the conviction appeal is dismissed, leave to appeal
    sentence is granted but the sentence appeal is dismissed.


